Notice of Pre-AIA  or AIA  Status
 	This Office Action is in response to applicants’ amendment filed on 03/09/2022.  Claims 1-20 are pending in the present application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, enumerated grouping of abstract ideas, in analyzing motion mechanics in a three dimension space without significantly more. The claim recites a computing device, comprising:
 	a memory device; and a processor configured to execute a physics engine to simulate rigid body dynamics of a simulated physical system including a plurality of bodies, the physics engine being configured to:
iteratively loop through a collision detection phase, an iterative solving phase, updating phase, and a display phase; in a current collision detection phase:
identify colliding pairs of bodies of the plurality of bodies; determine collision information including a plurality of contact points for the identified colliding pairs of bodies; store the collision information in a contact manifold stored in the memory device; determine a neighboring body weighting value for one or more of the plurality of bodies based at least in part on the collision information in the stored contact manifold; and 
determine an inertia scaling value for the one or more of the plurality of bodies based on the neighboring body weighting value for that body; in a current iterative solving phase: scale an inertia value for the one or more of the plurality of bodies based on the inertia scaling value, the inertia value being scaled for the current iterative solving phase; for each solver iteration: for one or more colliding pairs of bodies: for one or more contact points between that colliding pair of bodies: solve a constraint for that contact point using the scaled inertia value for the body of that colliding pair of bodies; and accumulate results of constraint solving; in an updating phase: update positions and orientations of the bodies based on a result of the current iterative solving phase; and in a display phase: output data representations of the plurality of bodies to a display associated with the computing device.
 	Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50–57 (Jan. 7, 2019) (“2019 Revised Guidance”), we, as patent examiners, are supposed to determine under Alice step 1 or “Step 2A” to whether the claim recites:
 	(1)	Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [iii] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
(2)	Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)–(c), (e)–(h)).   
See 2019 Revised Guidance, 84 Fed. Reg. at 51–52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application).  Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under Alice step 2 or “Step 2B.”  See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217–18.  For example, we look to whether the claim:
(1)	adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(2)	simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  
See 2019 Revised Guidance, 84 Fed. Reg. at 56.	 
 	Alice/Mayo—Step 1 (Abstract Idea) 
Step 2A–Prongs 1 and 2 identified in the Revised Guidance 
Step 2A, Prong One
 	Turning now to the first step of the Alice inquiry:
With the broadest reasonable interpretation of the claimed invention,  claim 1 relates to abstract ideas (mathematical concepts) in order to analyze and compute inertial motions of object collisions.  The mathematical concepts are represented in the specification as follows.  As defined in the specification, scaling of the inertia of a body (object modeling) may be used to increase the change in linear velocity and decrease the change in angular velocity from solving its contact constraints in a collision manifold.   The computation model calculates a point effective mass of the bodies, which is the ratio between the magnitude of an impulse at the contact point in the normal direction and the change in the point relative velocity in the normal direction.  Output data representation as cited is an abstract data in the design and modeling space.  The simulation uses inertia increasing techniques improve convergence of iterative solvers, and reduce the number of solver iterations that may be required to converge to a stable solution.  The Solver setups and involves converting the position and velocity data for the rigid bodies into Jacobian matrices , which can be processed in a computationally efficient.
Thus, it is clear from the specification that the claimed invention is directed to  collecting and computing  object  data and information related to object motion in a virtual space from various conditions and boundary of the problem in order to solve object positions in the computation space  and determining visual position as data representation and inertial data for object motion.  These are abstract idea in the modeling of collision space.
 	As cited in the court, Information, data representation, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.”  Elec. Power Group., 830 F.3d at 1353–54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).  That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”  Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).  
 	Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance:
It is clear that the claim fails to integrate the judicial exception into a practical application.  That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.
 	The claim does not have additional element (or combination of elements) necessarily integrated the judicial exception into a practical application because the additional claim elements such as a memory, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for a virtual computing in the design space.
 	Alice/Mayo—Step 2 (Inventive Concept) 
Step 2B identified in the Revised Guidance
In the second step of the Alice inquiry, claims contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.  
	This judicial exception is not integrated into a practical application because the claimed invention failed to show a control mechanism to integrate and control the processing elements into an integrated system to collect and process the data, getting data in the real object motion, physical systems operating in various conditions, and real time control to 
provide stable control between system of models and for a practical, useful, integrable activities for a post solution activities.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited computer, memory unit for storing mathematical models (expression, equations, solving motion equation for collision data), computation units and other mathematical models cited as equations (specification), and processing devices to separately process the object and collision design for data collection are related to well-known data models, convention processes in data computation, a generic processor (system) to implement the correlation process, and routinely performed in the data processing and simulation system. The processing devices as claimed were not integrated into a system to coherently process  	
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "|w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. Invest Pic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a “process of organizing information through mathematical analysis”).
	Claim 1 is thus nonstatutory subject matter.
Claim 2 cited the computing device of claim 1, wherein to solve a constraint between a pair of bodies, the physics engine is configured to: 
 	calculate a point relative velocity between the pair of bodies at a position of that contact point; apply a force or impulse to that contact point based on the point relative velocity; and accumulate applied forces or impulses for that colliding pair of bodies.  The cited features are related to analyze forces applied to contact points on an object for multi object collision.  It is a mathematical model for the analysis.  The claim is nonstatutory subject matter for the reason as set.
Claim 3 recited the computing device of claim 1, wherein each iterative solving phase includes a capped number of solver iterations.  The cited features are related to a mathematical algorithm for solving the object collision problem.  It is nonstatutory subject matter for the reason as set in the 101 rejection.
Claim 4 cites the computing device of claim 3, wherein the capped number of solver iterations is five or less.  It is nonstatutory subject matter for the claim is directed to a computing algorithm for solving a collision problem in an abstract data space.
Claim 5 cited the computing device of claim 1, wherein the physics engine is configured to determine the neighboring body weighting value for a body based on a number of contact pairs for the body. The claim fails to integrate the cited features and apply the integration process into a real and useful application.  It is nonstatutory subject matter.
Claim 6 cited the computing device of claim 5, wherein the physics engine (a mathematical model) is further configured to determine the neighboring body weighting value for the body based on a mass of one or more other bodies contacting the body.  The claim is related to physical characteristics of the body collision.  It is nonstatutory subject matter.
Claim 7 cited the computing device of claim 1, wherein the physics engine is configured to determine the neighboring body weighting value for a body based on a number of forces or impulses that have been applied to the body.  It is nonstatutory subject matter for the reason that the claim fails to integrate the abstract idea into a real and useful solution applied to a real and practical application.
Claim 8 cited the computing device of claim 1, wherein the physics engine is configured to determine the neighboring body weighting value for a body based on a number of other bodies that are located above the body.  The cited features are related to data representation (body weighting based on neighboring bodies).  It is an abstract idea in the computation.  The claim is nonstatutory for the reason as set. 
Claim 9 cited the computing device of claim 1, wherein the physics engine is configured to:
determine a velocity threshold value for the current iterative solving phase, the velocity threshold value being determined at least based on a delta time of simulated physical system covered by the current iterative solving phase; and
determine that one or more bodies have a velocity with a smaller magnitude than the velocity threshold value; and reduce the velocity of the one or more bodies.  The cited features are related to physical characteristics of the collision modeling for virtual objects.  It is nonstatutory subject matter.
Claim 10 cites the computing device of claim 9, wherein the velocity threshold value for the current iterative solving phase is scaled for one or more bodies based on the neighboring body weighting value for the one or more bodies.  The claim is nonstatutory subject matter for the reason the claim fails to integrate the abstract idea in the modeling into a real and practical solution applied to a real and useful application.


Claim 11 cited a method for use with a computing device, comprising:
at a physics engine executed by a processor of the computing device to simulate rigid body dynamics of a simulated physical system including a plurality of bodies:
iteratively loop through a collision detection phase, an iterative solving phase, updating phase, and display phase;
in a current collision detection phase: identifying colliding pairs of bodies of the plurality of bodies; determining collision information including a plurality of contact points for the identified colliding pairs of bodies; storing the collision information in a contact manifold stored in a memory device; determining a neighboring body weighting value for one or more of the plurality of bodies based at least in part on the collision information in the stored contact manifold; and determining an inertia scaling value for the one or more of the plurality of bodies based on the neighboring body weighting value for that body; in a current iterative solving phase: scaling an inertia value for the one or more of the plurality of bodies based on the inertia scaling value, the inertia value being scaled for the current iterative solving phase; for each solver iteration: for one or more colliding pairs of bodies: for one or more contact points between that colliding pair of bodies: solving a constraint for that contact point using the scaled inertia value for the body of that colliding pair of bodies; and accumulating results of constraint solving; in an updating phase: 
updating positions of the colliding pairs of bodies based on a result of the
current iterative solving phase; and in a display phase:
outputting data representations of the plurality of bodies to a display associated with the computing device.
With the broadest reasonable interpretation of the claimed invention,  claim 1 relates to abstract ideas (mathematical concepts) in order to analyze and compute inertial motions of object collisions.  The mathematical concepts are represented in the specification as follows.  As defined in the specification, scaling of the inertia of a body (object modeling) may be used to increase the change in linear velocity and decrease the change in angular velocity from solving its contact constraints in a collision manifold.   The computation model calculates a point effective mass of the bodies, which is the ratio between the magnitude of an impulse at the contact point in the normal direction and the change in the point relative velocity in the normal direction.  Output data representation as cited is an abstract data in the design and modeling space.  The simulation uses inertia increasing techniques improve convergence of iterative solvers, and reduce the number of solver iterations that may be required to converge to a stable solution.  The Solver setups and involves converting the position and velocity data for the rigid bodies into Jacobian matrices 62, which can be processed in a computationally efficient.
 	Thus, it is clear from the specification that the claimed invention is directed to  collecting and computing  object  data and information related to object motion in a virtual space from various conditions and boundary of the problem in order to solve object positions in the computation space  and determining visual position as data representation and inertial data for object motion.  These are abstract idea in the modeling of collision space.
 	As cited in the court, Information, data representation, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.”  Elec. Power Group., 830 F.3d at 1353–54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).  That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”  Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).  
 	Step 2A, Prong Two (Integration into a Practical Application)
 	Under Prong Two of the Revised Guidance:
It is clear that the claim fails to integrate the judicial exception into a practical application.  That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.
 	The claim does not have additional element (or combination of elements) necessarily integrated the judicial exception into a practical application because the additional claim elements such as a memory, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for a virtual computing in the design space.
 	Alice/Mayo—Step 2 (Inventive Concept) 
Step 2B identified in the Revised Guidance
 	In the second step of the Alice inquiry, claims contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.  
	This judicial exception is not integrated into a practical application because the claimed invention failed to show a control mechanism to integrate and control the processing elements into an integrated system to collect and process the data, getting data in the real manufacturing, physical systems operating in various conditions, and real time control to provide stable control between system of models and for a practical, useful, integrable activities for a post solution activities.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited computer, memory unit for storing mathematical models (expression, equations, solving motion equation for collision data), computation units and other mathematical models cited as equations (specification), and processing devices to separately process the object and collision design for data collection are related to well-known data models, convention processes in data computation, a generic processor (system) to implement the  collision modeling process, and routinely performed in the data processing and simulation system. The processing devices as claimed were not integrated into a system to coherently process  	
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "|w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. Invest Pic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a “process of organizing information through mathematical correlations”).
	Claim 11 is nonstatutory subject matter.
Claim 12 cites the method of claim 11, wherein solving a constraint between a pair of bodies further comprises:
calculating a point relative velocity between the bodies at a position of that contact point;
applying a force or impulse to that contact point based on the point relative velocity; and accumulating applied forces or impulses for that colliding pair of bodies.  The cited features are related to model body collisions (data in contact points, body object data) in a virtual space.  It is nonstatuorty subject matter
Claims 13-15 cited data related  a computation algorithm in order for an analysis of the object collision.   It is nonstatutory subject matter for the reason that the claims fail to integrate the cited features into a useful and real solution for  a practical application. 
Claims 16 -18 are related to physical characteristics of the objects in the collision space.  It is nonstatutory subject matter for the reasons as set in the rejection. 
Claim 19 cites the method of claim 11, further comprising:
determining a velocity threshold value for the current iterative solving phase, the velocity threshold value being determined at least based on a delta time of simulated physical system covered by the current iterative solving phase;
determining that one or more bodies have a velocity with a smaller magnitude than the velocity threshold value;
reducing the velocity of the one or more bodies; and wherein the velocity threshold value for the current iterative solving phase is scaled for one or more bodies based on the neighboring body weighting value for the one or more bodies.
	The cited features are related to conditions and collision mathematical models as required to analyze the collisions in a virtual data space.  It is nonstatutory subject matter for the reason the claimed features are not well integrated into a real and useful solution for the real space.  
Claim 20 cites a computing device, comprising: a memory device; and a processor configured to execute a physics engine to simulate rigid body dynamics of a simulated physical system including a plurality of bodies, the physics engine being configured to: iteratively loop through a collision detection phase, an iterative solving phase, updating phase, and display phase; in a current collision detection phase: identify colliding pairs of bodies of the plurality of bodies; determine collision information including a plurality of contact points for the identified colliding pairs of bodies; store the collision information in a contact manifold stored in the memory device; determine a neighboring body weighting value for one or more of the plurality of bodies based at least in part on the collision information in the stored contact manifold; and determine a velocity threshold value for the one or more of the plurality of bodies based on at least the determine neighboring body weighting value; in a current iterative solving phase: for each solver iteration: for one or more colliding pairs of bodies: 
 	for one or more contact points between that colliding pair of bodies: solve a constraint for that contact point; and accumulate results of constraint solving; determine that one or more bodies have a velocity with a smaller magnitude than the velocity threshold value; and reduce the velocity of the one or more bodies; in an updating phase: update positions of the colliding pairs of bodies based on a result of the current iterative solving phase; and in a display phase: output data representations of the plurality of bodies to a display associated with the computing device.
Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50–57 (Jan. 7, 2019) (“2019 Revised Guidance”), we, as patent examiners, are supposed to determine under Alice step 1 or “Step 2A” to whether the claim recites:
 	(1)	Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [iii] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
(2)	Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)–(c), (e)–(h)).   
See 2019 Revised Guidance, 84 Fed. Reg. at 51–52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application).  Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under Alice step 2 or “Step 2B.”  See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217–18.  For example, we look to whether the claim:
(1)	adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(2)	simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  
See 2019 Revised Guidance, 84 Fed. Reg. at 56.	 
 	Alice/Mayo—Step 1 (Abstract Idea) 
Step 2A–Prongs 1 and 2 identified in the Revised Guidance 
Step 2A, Prong One
 	Turning now to the first step of the Alice inquiry:
 	With the broadest reasonable interpretation of the claimed invention,  claim 1 relates to abstract ideas (mathematical concepts) in order to analyze and compute inertial motions of object collisions.  The mathematical concepts are represented in the specification as follows.  As defined in the specification, scaling of the inertia of a body (object modeling) may be used to increase the change in linear velocity and decrease the change in angular velocity from solving its contact constraints in a collision manifold.   The computation model calculates a point effective mass of the bodies, which is the ratio between the magnitude of an impulse at the contact point in the normal direction and the change in the point relative velocity in the normal direction.  The simulation uses inertia increasing techniques improve convergence of iterative solvers, and reduce the number of solver iterations that may be required to converge to a stable solution.  The Solver setups and involves converting the position and velocity data for the rigid bodies into Jacobian matrices 62, which can be processed in a computationally efficient.
Thus, it is clear from the specification that the claimed invention is directed to  collecting and computing  object  data and information related to object motion in a virtual space from various conditions and boundary of the problem in order to solve object positions in the computation space  and determining virual position and inertial data for object motion.
 	Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.”  Elec. Power Group., 830 F.3d at 1353–54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).  That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”  Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).  
 	Step 2A, Prong Two (Integration into a Practical Application)
 	Under Prong Two of the Revised Guidance:
It is clear that the claim fails to integrate the judicial exception into a practical application.  That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.
 	The claim does not have additional element (or combination of elements) necessarily integrated the judicial exception into a practical application because the additional claim elements such as a memory, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for a virtual computing in the design space.
 	Alice/Mayo—Step 2 (Inventive Concept) 
 	Step 2B identified in the Revised Guidance
In the second step of the Alice inquiry, claims contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.  
	This judicial exception is not integrated into a practical application because the claimed invention failed to show a control mechanism to integrate and control the processing elements into an integrated system to collect and process the data, getting data in the real manufacturing, physical systems operating in various conditions, and real time control to 
provide stable control between system of models and for a practical, useful, integrable activities for a post solution activities.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited computer, memory unit for storing mathematical models (expression, equations, collision model data), processing device, display  unit and other mathematical models cited as equations (specification), and processing devices to separately process the collision modeling for data collection are related to well-known data models, convention processes in data computation, a generic processor (system) to implement the correlation process, and routinely performed in the data processing and simulation system.  The processing devices as claimed were not integrated into a system to coherently process  	
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[|w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. Invest Pic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a “process of organizing information through mathematical analysis”).
	Claim 20 is thus nonstatutory subject matter.

Response to Arguments
 	Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive.
	In response to applicants’ argument the claimed invention is directed to a statutory subject matter, the examiner disagrees with.  The claims are nonstatutory subject matter for the reasons as follow:
With the broadest reasonable interpretation of the claimed invention,  claim 1 relates to abstract ideas (mathematical concepts) in order to analyze and compute inertial motions of object collisions.  The mathematical concepts are represented in the specification as follows.  As defined in the specification, scaling of the inertia of a body (object modeling) may be used to increase the change in linear velocity and decrease the change in angular velocity from solving its contact constraints in a collision manifold.   The computation model calculates a point effective mass of the bodies, which is the ratio between the magnitude of an impulse at the contact point in the normal direction and the change in the point relative velocity in the normal direction.  Output data representation as cited is an abstract data in the design and modeling space.  The simulation uses inertia increasing techniques improve convergence of iterative solvers, and reduce the number of solver iterations that may be required to converge to a stable solution.  The Solver setups and involves converting the position and velocity data for the rigid bodies into Jacobian matrices 62, which can be processed in a computationally efficient.
 	Thus, it is clear from the specification that the claimed invention is directed to  collecting and computing  object  data and information related to object motion in a virtual space from various conditions and boundary of the problem in order to solve object positions in the computation space  and determining visual position as data representation and inertial data for object motion.  These are abstract idea in the modeling of collision space.
 	As cited in the court, Information, data representation, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.”  Elec. Power Group., 830 F.3d at 1353–54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).  That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”  Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).  
 	Step 2A, Prong Two (Integration into a Practical Application)
 	Under Prong Two of the Revised Guidance:
 	It is clear that the claim fails to integrate the judicial exception into a practical application.  That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.
 	The claim does not have additional element (or combination of elements) necessarily integrated the judicial exception into a practical application because the additional claim elements such as a memory, a processor, or processing device recited in the claims recite purely conventional computer functions of collecting information, storing and transforming that information for a virtual computing in the design space.
 	Alice/Mayo—Step 2 (Inventive Concept) 
 	Step 2B identified in the Revised Guidance
In the second step of the Alice inquiry, claims contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.  
	This judicial exception is not integrated into a practical application because the claimed invention failed to show a control mechanism to integrate and control the processing elements into an integrated system to collect and process the data, getting data in the real manufacturing, physical systems operating in various conditions, and real time control to 
provide stable control between system of models and for a practical, useful, integrable activities for a post solution activities.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited computer, memory unit for storing mathematical models (expression, equations, solving motion equation for collision data), computation units and other mathematical models cited as equations (specification), and processing devices to separately process the object and collision design for data collection are related to well-known data models, convention processes in data computation, a generic processor (system) to implement the correlation process, and routinely performed in the data processing and simulation system. The processing devices as claimed were not integrated into a system to coherently process  	
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "|w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. Invest Pic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a “process of organizing information through mathematical computation for collision modeling”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information 



about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI Q PHAN/Primary Examiner, Art Unit 2147